Exhibit 10.1

Execution version

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of November 26, 2013

By and Among

MERITAGE HOMES CORPORATION

as Issuer,

the GUARANTORS named herein

and

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

J.P. MORGAN SECURITIES LLC

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Initial Purchasers,

7.15% Senior Notes due 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

Section 1.

   Definitions      1   

Section 2.

   Exchange Offer      4   

Section 3.

   Shelf Registration Statement      7   

Section 4.

   Liquidated Damages      9   

Section 5.

   Registration Procedures      10   

Section 6.

   Registration Expenses      18   

Section 7.

   Indemnification      19   

Section 8.

   Rules 144 and 144A      21   

Section 9.

   Underwritten Registrations      22   

Section 10.

   Miscellaneous      22    SIGNATURES      S-1   

 

-i-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is dated as of
November 26, 2013, by and among Meritage Homes Corporation, a Maryland
corporation (the “Company”), and each of the Guarantors (as defined herein) (the
Company and the Guarantors are referred to collectively herein as the
“Issuers”), on the one hand, and Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (together, the “Initial Purchasers”), on the other hand.

This Agreement is entered into in connection with the Purchase Agreement, dated
as of November 21, 2013, by and among the Issuers and the Initial Purchasers,
(the “Purchase Agreement”), relating to the offering of $100,000,000 aggregate
principal amount of the Company’s 7.15% Senior Notes due 2020 (including the
guarantees thereof by the Guarantors, the “Notes”). The execution and delivery
of this Agreement is a condition to the Initial Purchasers’ obligation to
purchase the Notes under the Purchase Agreement.

The parties hereby agree as follows:

Section 1.        Definitions

As used in this Agreement, the following terms shall have the following
meanings:

“action” shall have the meaning set forth in Section 7(c) hereof.

“Advice” shall have the meaning set forth in Section 5 hereof.

“Agreement” shall have the meaning set forth in the first introductory paragraph
hereto.

“Applicable Period” shall have the meaning set forth in Section 2(b) hereof.

“Board of Directors” shall have the meaning set forth in Section 5 hereof.

“Business Day” shall mean a day that is not a Legal Holiday.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the introductory paragraph hereto
and shall also include the Company’s permitted successors and assigns.

“day” shall mean a calendar day.

“Delay Period” shall have the meaning set forth in Section 5 hereof.

“Effectiveness Period” shall have the meaning set forth in the second paragraph
of Section 3(a) hereof.

“Event Date” shall have the meaning set forth in Section 4(b) hereof.



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Notes” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Offer” shall have the meaning set forth in Section 2(a) hereof.

“Exchange Offer Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.

“FINRA” shall have the meaning set forth in Section 5(s) hereof.

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with sale of the Notes or the
Exchange Notes.

“Guarantors” shall mean each of the Persons executing this Agreement (as set
forth on Schedule A) on the date hereof and each Person who executes and
delivers a counterpart of this Agreement hereafter pursuant to Section 10(e)
hereof.

“Holder” shall mean any holder of a Registrable Note or Registrable Notes.

“Indenture” shall mean the Indenture, dated as of April 13, 2010, among the
Issuers and Wells Fargo Bank, National Association (as successor trustee to HSBC
Bank USA National Association) as trustee, as supplemented by the First
Supplemental Indenture, dated April 6, 2011, the Second Supplemental Indenture,
dated February 14, 2012, the Third Supplemental Indenture, dated March 7, 2012,
the Fourth Supplemental Indenture, dated August 21, 2012, the Fifth Supplemental
Indenture, dated September 3, 2013 and the Sixth Supplemental Indenture, dated
November 26, 2013, pursuant to which the Notes are being issued, as further
amended or supplemented from time to time in accordance with the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the first introductory
paragraph hereof.

“Initial Shelf Registration Statement” shall have the meaning set forth in
Section 3(a) hereof.

“Inspectors” shall have the meaning set forth in Section 5(n) hereof.

“Issue Date” shall mean November 26, 2013, the date of original issuance of the
Notes.

“Issuers” shall have the meaning set forth in the introductory paragraph hereto.

“Legal Holiday” shall mean a Saturday, a Sunday or a day on which banking
institutions in New York, New York are required by law, regulation or executive
order to remain closed.

“Liquidated Damages” shall have the meaning set forth in Section 4(a) hereof.

 

-2-



--------------------------------------------------------------------------------

“Losses” shall have the meaning set forth in Section 7(a) hereof.

“Notes” shall have the meaning set forth in the second introductory paragraph
hereto.

“Participant” shall have the meaning set forth in Section 7(a) hereof.

“Participating Broker-Dealer” shall have the meaning set forth in Section 2(b)
hereof.

“Person” shall mean an individual, corporation, partnership, joint venture
association, joint stock company, trust, unincorporated limited liability
company, government or any agency or political subdivision thereof or any other
entity.

“Private Exchange” shall have the meaning set forth in Section 2(b) hereof.

“Private Exchange Notes” shall have the meaning set forth in Section 2(b)
hereof.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” shall have the meaning set forth in the second introductory
paragraph hereof.

“Records” shall have the meaning set forth in Section 5(n) hereof.

“Registrable Notes” shall mean each Note upon its original issuance and at all
times subsequent thereto, each Exchange Note as to which Section 2(c)(iv) hereof
is applicable upon original issuance and at all times subsequent thereto and
each Private Exchange Note upon original issuance thereof and at all times
subsequent thereto, in each case until (i) a Registration Statement (other than,
with respect only to any Exchange Note as to which Section 2(c)(iv) hereof is
applicable, the Exchange Offer Registration Statement) covering such Note,
Exchange Note or Private Exchange Note has been declared effective by the
Commission and such Note, Exchange Note or such Private Exchange Note, as the
case may be, has been disposed of in accordance with such effective Registration
Statement, (ii) such Note has been exchanged pursuant to the Exchange Offer for
an Exchange Note or Exchange Notes that may be resold without restriction under
state and federal securities laws or (iii) such Note, Exchange Note or Private
Exchange Note, as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) the later of (x) the date which is two years after the Issue
Date and (y) the date upon which such Note or Private Exchange Note has been
sold in compliance with Rule 144.

“Registration Default” shall have the meaning set forth in Section 4(a) hereof.

“Registration Statement” shall mean any appropriate registration statement of
the Issuers covering any of the Registrable Notes filed with the Commission
under the Securities Act, and all amendments and supplements to any such
Registration Statement, including post-effective amendments,

 

-3-



--------------------------------------------------------------------------------

in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“Requesting Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.

“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than
Rule 144A) or regulation hereafter adopted by the Commission providing for
offers and sales of securities made in compliance therewith resulting in offers
and sales by subsequent holders that are not affiliates of an issuer of such
securities being free of the registration and prospectus delivery requirements
of the Securities Act.

“Rule 144A” shall mean Rule 144A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule 144)
or regulation hereafter adopted by the Commission.

“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Shelf Filing Event” shall have the meaning set forth in Section 2(c) hereof.

“Shelf Registration Statement” shall have the meaning set forth in Section 3(b)
hereof.

“Subsequent Shelf Registration Statement” shall have the meaning set forth in
Section 3(b) hereof.

“TIA” shall mean the Trust Indenture Act of 1939, as amended.

“Trustee” shall mean the trustee under the Indenture and the trustee (if any)
under any indenture governing the Exchange Notes and Private Exchange Notes.

“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

Section 2.        Exchange Offer

(a) The Issuers shall (i) file a Registration Statement (the “Exchange Offer
Registration Statement”) within 120 days after the Issue Date with the
Commission on an appropriate registration form with respect to a registered
offer (the “Exchange Offer”) to exchange any and all of the Registrable Notes
for a like aggregate principal amount of notes (including the guarantees with
respect thereto, the “Exchange Notes”) that are identical in all material
respects to the Notes (except that the Exchange Notes bear no restrictive legend
thereon and shall not contain terms with respect to Liquidated Damages upon a
Registration Default), (ii) use their respective reasonable best efforts to
cause the Exchange Offer Registration Statement to be declared effective under
the Securities Act within 180 days after the Issue Date and (iii) use their
respective reasonable best efforts to complete the Exchange Offer within
240 days after

 

-4-



--------------------------------------------------------------------------------

the Issue Date. The Exchange Offer shall be deemed completed or consummated for
purposes of this Agreement upon delivery by the Company to the Trustee under the
Indenture of Exchange Notes in the same aggregate principal amount as the
aggregate principal amount of Notes tendered (and not withdrawn) by Holders
thereof pursuant to the Exchange Offer. Upon the Exchange Offer Registration
Statement being declared effective by the Commission, the Company will offer the
Exchange Notes in exchange for surrender of the Notes. The Company shall keep
the Exchange Offer open for not less than 30 days (or longer if required by
applicable law to complete the Exchange Offer) after the date notice of the
Exchange Offer is mailed to Holders.

Each Holder that participates in the Exchange Offer will be required to
represent to the Company in writing (which may be contained in the applicable
letter of transmittal) that (i) any Exchange Notes to be received by it will be
acquired in the ordinary course of its business, (ii) it has no arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Notes in violation of the
Securities Act, (iii) it is not an affiliate (as defined in Rule 405 under the
Securities Act) of any Issuer or, if it is an affiliate, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) if such Holder is not a broker-dealer, it is not engaged
in, and does not intend to engage in, a distribution of Exchange Notes, (v) if
such Holder is a broker-dealer that will receive Exchange Notes for its own
account in exchange for Notes that were acquired as a result of market-making or
other trading activities, it will deliver a prospectus in connection with any
resale of such Exchange Notes and (vi) the Holder is not acting on behalf of any
Persons who could not truthfully make the foregoing representations.

(b) The Company and the Initial Purchasers acknowledge that the staff of the
Commission has taken the position that any broker-dealer that elects to exchange
Notes that were acquired by such broker-dealer for its own account as a result
of market-making or other trading activities for Exchange Notes in the Exchange
Offer (a “Participating Broker-Dealer”) may be deemed to be an “underwriter”
within the meaning of the Securities Act and must deliver a prospectus meeting
the requirements of the Securities Act in connection with any resale of such
Exchange Notes (other than a resale of an unsold allotment resulting from the
original offering of the Notes).

The Company and the Initial Purchasers also acknowledge that the staff of the
Commission has taken the position that if the Prospectus contained in the
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker-Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.

In light of the foregoing, if requested by a Participating Broker-Dealer (a
“Requesting Participating Broker-Dealer”), the Issuers agree to use their
reasonable best efforts to keep the Exchange Offer Registration Statement
continuously effective for a period of up to 180 days after the date on which
the Exchange Offer Registration Statement is declared effective, or such longer
period if extended pursuant to the last paragraph of Section 5 hereof (such
period, the “Applicable Period”), or such earlier date as all Requesting
Participating Broker-Dealers shall have notified the Company in writing that
such Requesting Participating Broker-Dealers have resold all Exchange Notes
acquired in the Exchange Offer.

 

-5-



--------------------------------------------------------------------------------

The Company shall include a plan of distribution in such Exchange Offer
Registration Statement that meets the requirements set forth in the preceding
paragraph.

If, prior to consummation of the Exchange Offer, any Holder holds any Notes
acquired by it that have, or that are reasonably likely to be determined to
have, the status of an unsold allotment in an initial distribution, or if any
Holder is not entitled to participate in the Exchange Offer, the Company upon
the request of any such Holder shall simultaneously with the delivery of the
Exchange Notes in the Exchange Offer, issue and deliver to any such Holder, in
exchange (the “Private Exchange”) for such Notes held by any such Holder, a like
principal amount of notes (the “Private Exchange Notes”) of the Company that are
identical in all material respects to the Exchange Notes, except for the
placement of a restrictive legend on such Private Exchange Notes. The Private
Exchange Notes shall be issued pursuant to the same indenture as the Exchange
Notes and bear the same CUSIP number as the Exchange Notes.

In connection with the Exchange Offer, the Company shall:

(1) mail or cause to be mailed to each Holder entitled to participate in the
Exchange Offer a copy of the Prospectus forming part of the Exchange Offer
Registration Statement, together with an appropriate letter of transmittal and
related documents;

(2) utilize the services of a depositary for the Exchange Offer with an address
in the Borough of Manhattan, The City of New York;

(3) permit Holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
shall remain open; and

(4) otherwise comply in all material respects with all applicable laws, rules
and regulations.

As soon as practicable after the close of the Exchange Offer and the Private
Exchange, if any, the Company shall:

(1) accept for exchange all Registrable Notes validly tendered and not validly
withdrawn pursuant to the Exchange Offer and the Private Exchange, if any;

(2) deliver or cause to be delivered to the Trustee for cancellation all
Registrable Notes so accepted for exchange; and

(3) cause the Trustee to authenticate and deliver promptly to each Holder of
Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Notes of such Holder so accepted for exchange.

The Exchange Offer and the Private Exchange shall not be subject to any
conditions, other than that (i) the Exchange Offer or Private Exchange, as the
case may be, does not violate applicable law or any applicable interpretation of
the staff of the Commission, (ii) no action or proceeding shall have been
instituted or threatened in any court or by any governmental agency which might
materially impair the ability of the Issuers to proceed with the Exchange Offer
or the Private Exchange, and no material

 

-6-



--------------------------------------------------------------------------------

adverse development shall have occurred in any existing action or proceeding
with respect to the Issuers that would impair their ability to so proceed and
(iii) all governmental approvals shall have been obtained, which approvals the
Issuers deem necessary for the consummation of the Exchange Offer or Private
Exchange.

In the event that the Issuers are unable to consummate the Exchange Offer or the
Private Exchange due to any event listed in clauses (i) through (iii) above, the
Issuers shall not be deemed to have breached any covenant under this Section 2.

The Exchange Notes and the Private Exchange Notes shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture (in either case, with such changes as are necessary to comply with any
requirements of the Commission to effect or maintain the qualification thereof
under the TIA) and which, in either case, has been qualified under the TIA and
shall provide that the Exchange Notes shall not be subject to the transfer
restrictions set forth in the Indenture. The Indenture or such other indenture
shall provide that when a vote or consent of the Holders is required, the
Exchange Notes, the Private Exchange Notes, the Notes and any other notes issued
under the Indenture shall vote and consent together on all matters as one class
and that none of the Exchange Notes, the Private Exchange Notes, the Notes or
any other notes issued under the Indenture will have the right to vote or
consent as a separate class on any matter.

(c) In the event that (i) any changes in law or the applicable interpretations
of the staff of the Commission do not permit the Issuers to effect the Exchange
Offer, (ii) for any reason the Exchange Offer is not consummated within 240 days
of the Issue Date, (iii) any Holder notifies the Company that it is prohibited
by law or the applicable interpretations of the staff of the Commission from
participating in the Exchange Offer, (iv) in the case of any Holder that
participates in the Exchange Offer, such Holder does not receive Exchange Notes
on the date of the exchange that may be sold without restriction under state and
federal securities laws (other than due solely to the status of such holder as
an affiliate of any Issuer), (v) any Initial Purchaser so requests with respect
to Notes that have, or that are reasonably likely to be determined to have, the
status of unsold allotments in an initial distribution or (vi) any Holder of
Private Exchange Notes so requests (each such event referred to in clauses
(i) through (vi) of this sentence, a “Shelf Filing Event”), then the Issuers
shall file a Shelf Registration Statement pursuant to Section 3 hereof.

Section 3.        Shelf Registration Statement

If at any time a Shelf Filing Event shall occur, then:

(a) Shelf Registration Statement. The Issuers shall file with the Commission a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes not exchanged in the Exchange
Offer, Private Exchange Notes and Exchange Notes as to which Section 2(c)(iv) is
applicable, which may be an amendment to the Exchange Offer Registration
Statement (the “Initial Shelf Registration Statement”). The Issuers shall file
with the Commission the Initial Shelf Registration Statement as promptly as
practicable and in any event on or prior to 45 days after the Company determines
or is notified that a Shelf Filing Event has occurred. The Initial Shelf
Registration Statement shall be on Form S-3 or another appropriate form
permitting registration of such Registrable Notes for resale by Holders in the
manner or manners designated by them (including, without limitation, one or more

 

-7-



--------------------------------------------------------------------------------

underwritten offerings). The Issuers shall not permit any securities other than
the Registrable Notes to be included in the Initial Shelf Registration Statement
or in any Subsequent Shelf Registration Statement (as defined below).
Notwithstanding the foregoing, in the event a Shelf Filing Event occurs as a
result of the event set forth in Section 2(c)(ii), the Issuers’ obligation to
file an Initial Shelf Registration pursuant to this Section 3 shall cease ab
initio if the Exchange Offer is completed within 255 days of the Issue Date, or,
if such date is not a Business Day, the next day that is a Business Day.

The Issuers shall use their respective reasonable best efforts (x) to cause the
Initial Shelf Registration Statement to be declared effective under the
Securities Act on or prior to the 90th day after the Company determines or is
notified that such a Shelf Filing Event has occurred and (y) to keep the Initial
Shelf Registration Statement continuously effective under the Securities Act for
the period ending on the date which is two years from the date it becomes
effective (or one year if the Initial Shelf Registration Statement is filed at
the request of an Initial Purchaser), subject to extension pursuant to the
penultimate paragraph of Section 5 hereof (the “Effectiveness Period”), or such
shorter period ending when (i) all Registrable Notes covered by the Initial
Shelf Registration Statement have been sold in the manner set forth and as
contemplated in the Initial Shelf Registration Statement or cease to be
outstanding or (ii) a Subsequent Shelf Registration Statement covering all of
the Registrable Notes covered by and not sold under the Initial Shelf
Registration Statement or an earlier Subsequent Shelf Registration Statement has
been declared effective under the Securities Act; provided, however, that
(i) the Effectiveness Period in respect of the Initial Shelf Registration
Statement shall be extended to the extent required to permit dealers to comply
with the applicable prospectus delivery requirements of Rule 174 under the
Securities Act and as otherwise provided herein and (ii) the Company may suspend
the effectiveness of the Initial Shelf Registration Statement by written notice
to the Holders solely as a result of the filing of a post-effective amendment to
the Initial Shelf Registration Statement where such post-effective amendment is
not yet effective and needs to be declared effective to permit holders to use
the related Prospectus.

(b) Subsequent Shelf Registration Statements. If the Initial Shelf Registration
Statement or any Subsequent Shelf Registration Statement ceases to be effective
for any reason at any time during the Effectiveness Period (other than because
of the sale of all of the securities registered thereunder), the Issuers shall
use their respective reasonable best efforts to obtain the prompt withdrawal of
any order suspending the effectiveness thereof, and in any event shall as soon
as practicable after such cessation amend the Initial Shelf Registration
Statement or such Subsequent Shelf Registration Statement, as the case may be,
in a manner to obtain the withdrawal of the order suspending the effectiveness
thereof, or file an additional “shelf” Registration Statement pursuant to Rule
415 covering all of the Registrable Notes covered by and not sold under the
Initial Shelf Registration Statement or such earlier Subsequent Shelf
Registration Statement (each, a “Subsequent Shelf Registration Statement”). If a
Subsequent Shelf Registration Statement is filed, the Issuers shall use their
respective reasonable best efforts to cause the Subsequent Shelf Registration
Statement to be declared effective under the Securities Act as soon as
practicable after such filing and to keep such Subsequent Shelf Registration
Statement continuously effective for a period equal to the number of days in the
Effectiveness Period less the aggregate number of days during which the Initial
Shelf Registration Statement and any Subsequent Shelf Registration Statement was
previously continuously effective. As used herein, the term

 

-8-



--------------------------------------------------------------------------------

“Shelf Registration Statement” means the Initial Shelf Registration Statement
and any Subsequent Shelf Registration Statement.

(c) Supplements and Amendments. The Issuers agree to supplement or make
amendments to the Shelf Registration Statement as and when required by the
rules, regulations or instructions applicable to the registration form used for
such Shelf Registration Statement or by the Securities Act or rules and
regulations thereunder for shelf registration, or if reasonably requested by the
Holders of a majority in aggregate principal amount of the Registrable Notes
covered by such Registration Statement or by any underwriter of such Registrable
Notes; provided, however, that the Issuers shall not be required to supplement
or amend any Shelf Registration Statement upon the request of a Holder or any
underwriter if such requested supplement or amendment would, in the good faith
judgment of the Company (based on advice of counsel), violate the Securities
Act, the Exchange Act or the rules and regulations promulgated thereunder.

Section 4.        Liquidated Damages

(a) The Issuers and the Initial Purchasers agree that the Holders will suffer
damages if the Issuers fail to fulfill their obligations under Section 2 or
Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Issuers agree that if:

(i) the Exchange Offer Registration Statement is not filed with the Commission
on or prior to the 120th day following the Issue Date, or, if that day is not a
Business Day, then the next day that is a Business Day,

(ii) the Exchange Offer Registration Statement is not declared effective on or
prior to the 180th day following the Issue Date, or, if that day is not a
Business Day, then the next day that is a Business Day,

(iii) the Exchange Offer is not completed on or prior to the 240th day following
the Issue Date, or, if that day is not a Business Day, then the next day that is
a Business Day, or

(iv) the Shelf Registration Statement is required to be filed but is not filed
or declared effective within the time periods set forth herein or is declared
effective but thereafter ceases to be effective or usable prior to the
expiration of the Effectiveness Period, except if the Shelf Registration
Statement ceases to be effective or usable as specifically permitted by the
penultimate paragraph of Section 5 hereof

(each such event referred to in clauses (i) through (iv) a “Registration
Default”), liquidated damages in the form of additional cash interest
(“Liquidated Damages”) will accrue on the affected Notes and the affected
Exchange Notes, as applicable. The rate of Liquidated Damages will be 0.25% per
annum for the first 90-day period (or portion thereof) immediately following the
occurrence of a Registration Default, increasing by an additional 0.25% per
annum with respect to each subsequent 90-day period (or portion thereof) up to a
maximum amount of additional interest of 1.00% per annum, from and including the
date on which any such Registration Default shall occur to, but excluding, the
earlier of (1) the date on which all Registration Defaults have been cured or
(2) the second anniversary of the Issue Date.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) the amount of Liquidated Damages payable
shall not increase because more than one Registration Default has occurred and
is pending, (2) a Holder of Notes or Exchange Notes who is not entitled to the
benefits of the Shelf Registration Statement (i.e., such Holder has not elected
to include information) shall not be entitled to Liquidated Damages with respect
to a Registration Default that pertains to the Shelf Registration Statement and
(3) no Holder of Notes constituting an unsold allotment from the original sale
of the Notes by the Company to the Initial Purchasers shall be entitled to
Liquidated Damages by reason of a Registration Default that pertains to an
Exchange Offer.

Notwithstanding anything to the contrary set forth herein, with respect to any
Registration Default, (1) upon filing of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of clause (i) or (iv) above, (2) upon the effectiveness of the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration
Statement), in the case of clause (ii) or (iv) above, (3) upon completion of the
Exchange Offer, in the case of clause (iii) above, or (4) upon the filing of a
post-effective amendment to the Registration Statement or an additional
Registration Statement that causes the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement) to again be declared
effective or made usable, the applicable Registration Default shall be deemed to
have been cured.

(b) The Company shall notify the Trustee within one Business Day after each and
every date on which an event occurs in respect of which Liquidated Damages are
required to be paid (an “Event Date”). Any amounts of Liquidated Damages due
pursuant to this Section 4 will be payable in addition to any other interest
payable from time to time with respect to the Registrable Notes in cash
semi-annually on the interest payment dates specified in the Indenture (to the
holders of record as specified in the Indenture), commencing with the first such
interest payment date occurring after any such Liquidated Damages commence to
accrue. The amount of Liquidated Damages will be determined in a manner
consistent with the calculation of interest under the Indenture.

Section 5.        Registration Procedures

In connection with the filing of any Registration Statement pursuant to
Section 2 or 3 hereof, the Issuers shall effect such registrations to permit the
sale of the securities covered thereby in accordance with the intended method or
methods of disposition thereof, and pursuant thereto and in connection with any
Registration Statement filed by the Issuers hereunder, the Issuers shall:

(a) Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use their
reasonable best efforts to cause each such Registration Statement to become
effective and remain effective as provided herein; provided, however, that, if
(1) such filing is pursuant to Section 3 hereof, or (2) a Prospectus contained
in the Exchange Offer Registration Statement filed pursuant to Section 2 hereof
is required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto, the Company shall furnish to and afford the
Holders of the Registrable Notes covered by such Registration Statement or each
such Participating Broker-Dealer, as the case may be, their counsel and the
managing underwriters, if any, a reasonable opportunity to review copies of all
such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed

 

-10-



--------------------------------------------------------------------------------

(in each case at least five Business Days prior to such filing). The Issuers
shall not file any Registration Statement or Prospectus or any amendments or
supplements thereto if the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement, or any such
Participating Broker-Dealer, as the case may be, their counsel, or the managing
underwriters, if any, shall reasonably object within five Business Days after
receipt thereof.

(b) Prepare and file with the Commission such amendments and post-effective
amendments to each Initial Shelf Registration Statement or Exchange Offer
Registration Statement, as the case may be, as may be necessary to keep such
Registration Statement continuously effective for the Effectiveness Period or
the Applicable Period, as the case may be; cause the related Prospectus to be
supplemented by any Prospectus supplement required by applicable law, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and comply with the provisions of
the Securities Act and the Exchange Act with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus, in each case, in accordance with the intended methods of
distribution set forth in such Registration Statement or Prospectus, as so
amended.

(c) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period relating thereto from whom the Issuers have received
written notice that it will be a Participating Broker-Dealer in the Exchange
Offer, notify the selling Holders of Registrable Notes, or each such
Participating Broker-Dealer, as the case may be, their counsel and the managing
underwriters, if any, as promptly as possible, and, if requested by any such
Person, confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective under the Securities Act (including in such notice a written statement
that any Holder may, upon request in writing, obtain, at the sole expense of the
Company, one conformed copy of such Registration Statement or post-effective
amendment including financial statements and schedules, documents incorporated
or deemed to be incorporated by reference and exhibits), (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or the initiation of any proceedings for that purpose, (iii) if at
any time when a Prospectus is required by the Securities Act to be delivered in
connection with sales of the Registrable Notes or resales of Exchange Notes by
Participating Broker-Dealers the representations and warranties of the Issuers
contained in any agreement (including any underwriting agreement) contemplated
by Section 5(m) hereof cease to be true and correct in all material respects,
(iv) of the receipt by any of the Issuers of any notification with respect to
the suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Notes or the Exchange Notes for
offer or sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, (v) of the happening of any event, the existence of
any condition or any information becoming known to any Issuer that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any

 

-11-



--------------------------------------------------------------------------------

material respect or that requires the making of any changes in or amendments or
supplements to such Registration Statement, Prospectus or documents so that, in
the case of the Registration Statement, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and that in
the case of the Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (vi) of the Company’s
determination that a post-effective amendment to a Registration Statement would
be appropriate.

(d) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, use their reasonable best efforts to prevent the issuance
of any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable Notes
or the Exchange Notes, as the case may be, for sale in any jurisdiction, and, if
any such order is issued, to use their reasonable best efforts to obtain the
withdrawal of any such order at the earliest practicable moment.

(e) If (1) a Shelf Registration Statement is filed pursuant to Section 3 or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period and if requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or any
Participating Broker-Dealer, as the case may be, (i) as promptly as practicable
incorporate in such Registration Statement or Prospectus a prospectus supplement
or post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), reasonably request as necessary to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; provided, however, that the
Issuers shall not be required to take any action hereunder that would, in the
good faith judgment of the Company (based on advice of counsel), violate
applicable laws.

(f) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, furnish to each selling Holder of Registrable Notes and a
single counsel to such Holders, or each such Participating Broker-Dealer and
their counsel, as the case may be, who so requests and each managing
underwriter, if any, and a single counsel for such underwriters, at the sole
expense of the Company, one conformed copy of the Registration Statement or
Registration Statements and each post-effective amendment thereto, including
financial statements and schedules, and, if requested, all documents
incorporated or deemed to be incorporated therein by reference and any exhibits.

 

-12-



--------------------------------------------------------------------------------

(g) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Notes and a
single counsel to such Holders, or each such Participating Broker-Dealer and
their counsel, as the case may be, and the underwriters, if any, and a single
counsel for such underwriters, at the sole expense of the Company, as many
copies of the Prospectus or Prospectuses (including each form of preliminary
prospectus) and each amendment or supplement thereto and any documents
incorporated by reference therein as such Persons may reasonably request; and,
subject to the last paragraph of this Section 5, the Issuers hereby consent to
the use of such Prospectus and each amendment or supplement thereto (provided
the manner of such use complies with any limitations resulting from any
applicable laws, including state securities or “Blue Sky” laws, and subject to
the provisions of this Agreement) by each of the selling Holders of Registrable
Notes or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers (if any), in connection with the
offering and sale of the Registrable Notes or the sale by Participating
Broker-Dealers of the Exchange Notes covered by or pursuant to such Prospectus
and any amendment or supplement thereto.

(h) Prior to any public offering of Registrable Notes or Exchange Notes or any
delivery of a Prospectus contained in the Exchange Offer Registration Statement
by any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer, or
the managing underwriter or underwriters reasonably request in writing;
provided, however, that where Exchange Notes held by Participating
Broker-Dealers or Registrable Notes are offered other than through an
underwritten offering, the Company agrees to cause the Company’s counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 5(h), keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Exchange Notes or Registrable Notes covered by the
applicable Registration Statement; provided, however, that no Issuer shall be
required to (A) qualify generally to do business in any jurisdiction where it is
not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.

(i) If a Shelf Registration Statement is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Notes and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Notes to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any,

 

-13-



--------------------------------------------------------------------------------

or selling Holders may reasonably request at least two Business Days prior to
any sale of such Registrable Notes or Exchange Notes.

(j) Use their reasonable best efforts to cause the Registrable Notes or Exchange
Notes covered by any Registration Statement to be registered with or approved by
such other governmental agencies or authorities as may be reasonably necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Notes or Exchange Notes,
except as may be required solely as a consequence of the nature of such selling
Holder’s business, in which case the Company will cooperate in all reasonable
respects with the filing of such Registration Statement and the granting of such
approvals.

(k) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and
(subject to Section 5(a) and the penultimate paragraph of this Section 5) file
with the Commission, at the sole expense of the Company, a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Notes being sold thereunder or to
the purchasers of the Exchange Notes to whom such Prospectus will be delivered
by a Participating Broker-Dealer, any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(l) Prior to the effective date of the first Registration Statement relating to
the Registrable Notes, (i) provide the Trustee with certificates for the
Registrable Notes in a form eligible for deposit with The Depository Trust
Company, and (ii) unless an existing CUSIP number covering already registered
notes issued under the Indenture may be used with respect to the Registrable
Notes, provide a new CUSIP number for the Registrable Notes.

(m) In connection with any underwritten offering of Registrable Notes pursuant
to a Shelf Registration Statement, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes in
form reasonably satisfactory to the Issuers and take all such other actions as
are reasonably requested by the managing underwriter or underwriters, if any, in
order to expedite or facilitate the registration or the disposition of such
Registrable Notes and, in such connection, (i) make such representations and
warranties to, and covenants with, the underwriters with respect to the business
of the Issuers and their subsidiaries (including any acquired business,
properties or entity, if applicable) and the Registration Statement, Prospectus
and documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by issuers to underwriters in
underwritten offerings of debt securities similar to the Notes, and confirm the
same in writing if and when requested in form reasonably satisfactory to the
Issuers; (ii) upon the request of any underwriter, use their reasonable best
efforts to obtain the written opinions of counsel to the Company and written
updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters, addressed to the underwriters covering the
matters customarily covered in opinions

 

-14-



--------------------------------------------------------------------------------

requested in underwritten offerings and such other matters as may be reasonably
requested by the managing underwriter or underwriters; (iii) upon the request of
any underwriter, use their reasonable best efforts to obtain “cold comfort”
letters and updates thereof in form, scope and substance reasonably satisfactory
to the managing underwriter or underwriters from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included or incorporated by reference in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings of debt securities
similar to the Notes, and such other matters as reasonably requested by the
managing underwriter or underwriters as permitted by the Statement on Auditing
Standards No. 72; and (iv) if an underwriting agreement is entered into, cause
the same to contain indemnification provisions and procedures no less favorable
than those set forth in Section 7 hereof (or such other provisions and
procedures acceptable to Holders of a majority in aggregate principal amount of
Registrable Notes covered by such Registration Statement and the managing
underwriter or underwriters or agents, if any) with respect to all parties to be
indemnified pursuant to said Section. The above shall be done at each closing
under such underwriting agreement, or as and to the extent required thereunder.

(n) If (1) a Shelf Registration Statement is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make available for inspection by any selling Holder of
such Registrable Notes being sold or each such Participating Broker-Dealer, as
the case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and instruments of the Company and its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the appropriate officers, directors and employees of the Company and its
subsidiaries to supply all information reasonably requested by any such
Inspector in connection with such Registration Statement and Prospectus. Each
Inspector shall agree in writing that it will keep the Records confidential and
not disclose any Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors in writing are confidential
unless (i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement or Prospectus, (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction, (iii) disclosure of such information is
necessary or advisable in connection with any action, claim, suit or proceeding,
directly or indirectly, involving or potentially involving such Inspector and
arising out of, based upon, relating to, or involving this Agreement or the
Purchase Agreement, or any transactions contemplated hereby or thereby or
arising hereunder or thereunder, or (iv) the information in such Records has
been made generally available to the public other than through an act of such
Inspector in violation of this Section 5(n); provided, however, that, if
practicable, prior notice shall be provided as soon as practicable to the
Issuers of the potential disclosure of any information by such Inspector
pursuant to clause (ii) of this sentence to permit the Issuers to obtain a
protective order or to take other appropriate action to prevent the disclosure
of such information and

 

-15-



--------------------------------------------------------------------------------

that such Inspector shall take such actions as are reasonably necessary to
protect the confidentiality of such information (if practicable) to the extent
such action is otherwise not inconsistent with, an impairment of or in
derogation of the rights and interests of the Holder or any Inspector.

(o) Provide an indenture trustee for the Registrable Notes or the Exchange
Notes, as the case may be, and cause the Indenture or the trust indenture
provided for in Section 2(b) hereof to be qualified under the TIA not later than
the effective date of the Exchange Offer or the first Registration Statement
relating to the Registrable Notes; and in connection therewith, cooperate with
the trustee under any such indenture and the Holders of the Registrable Notes or
Exchange Notes, as applicable, to effect such changes to such indenture as may
be required for such indenture to be so qualified in accordance with the terms
of the TIA; and execute, and use their reasonable best efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the Commission to enable
such indenture to be so qualified in a timely manner.

(p) Comply with all applicable rules and regulations of the Commission and make
generally available to the Company’s securityholders earnings statements
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act)
(i) commencing at the end of any fiscal quarter in which Registrable Notes or
Exchange Notes are sold to underwriters in a firm commitment or best efforts
underwritten offering and (ii) if not sold to underwriters in such an offering,
commencing on the first day of the first fiscal quarter of the Company after the
effective date of a Registration Statement.

(q) Upon the request of a Holder, upon consummation of the Exchange Offer or a
Private Exchange, use their reasonable best efforts to obtain an opinion of
counsel to the Issuers, in a form customary for underwritten transactions,
addressed to the Trustee for the benefit of all Holders of Registrable Notes
participating in the Exchange Offer or the Private Exchange, as the case may be,
that the Exchange Notes or Private Exchange Notes, as the case may be, and the
related indenture constitute legal, valid and binding obligations of the
Issuers, enforceable against the Issuers in accordance with its respective
terms, subject to customary exceptions and qualifications.

(r) If the Exchange Offer or a Private Exchange is to be consummated, upon
delivery of the Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes, as the case may be; in no
event shall such Registrable Notes be marked as paid or otherwise satisfied.

(s) Cooperate with each seller of Registrable Notes covered by any Registration
Statement and each underwriter, if any, participating in the disposition of such
Registrable Notes and their respective counsel in connection with any filings
required to be made with the Financial Industry Regulatory Authority, Inc.
(“FINRA”).

 

-16-



--------------------------------------------------------------------------------

(t) Use their reasonable best efforts to take all other steps necessary or
advisable to effect the registration of the Exchange Notes and/or Registrable
Notes covered by a Registration Statement contemplated hereby.

(u) The Company represents, warrants and covenants that it (including its agents
and representatives) will not prepare, make, use, authorize, approve or refer to
any Free Writing Prospectus in connection with the Exchange Offer or any Shelf
Registration Statement.

The Company may require each seller of Registrable Notes or Exchange Notes as to
which any registration is being effected to furnish to the Issuers such
information regarding such seller and the distribution of such Registrable Notes
or Exchange Notes as the Company may, from time to time, reasonably request. The
Issuers may exclude from such registration the Registrable Notes or Exchange
Notes of any seller so long as such seller fails to furnish such information
within a reasonable time after receiving such request. Each seller as to which
any Shelf Registration Statement is being effected agrees to furnish promptly to
the Company all information required to be disclosed in order to make any
information previously furnished to the Company by such seller not materially
misleading.

If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Company, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.

Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
acquisition of such Registrable Notes or Exchange Notes that, upon actual
receipt of any notice from the Company (x) of the happening of any event of the
kind described in Section 5(c)(ii), 5(c)(iv), 5(c)(v), or 5(c)(vi) hereof, or
(y) that the Board of Directors of the Company (the “Board of Directors”) has
resolved that the Company has a bona fide business purpose for doing so, then
the Company may delay the filing or the effectiveness of the Exchange Offer
Registration Statement or the Shelf Registration Statement (if not then filed or
effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement the Exchange Offer Registration
Statement or the Shelf Registration Statement, in all cases, for a period (a
“Delay Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or Participating Broker-Dealer’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 5(k) hereof or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto or (ii) in the case of
the immediately preceding clause (y), the date which is the earlier of (A) the
date on which such business purpose ceases to interfere with the Company’s
obligations to file or maintain the effectiveness of any such Registration
Statement pursuant to this Agreement or (B) 60 days after the Company notifies
the Holders of such good faith determination. There shall not be more than
60 days of Delay Periods during any 12-month period. Each of the Effectiveness
Period and the Applicable Period, if applicable, shall be extended by the number
of days

 

-17-



--------------------------------------------------------------------------------

during any Delay Period. Any Delay Period will not alter the obligations of the
Company to pay Liquidated Damages under the circumstances set forth in Section 4
hereof.

In the event of any Delay Period pursuant to clause (y) of the preceding
paragraph, notice shall be given as soon as practicable after the Board of
Directors makes such a determination of the need for a Delay Period and shall
state, to the extent practicable, an estimate of the duration of such Delay
Period and shall advise the recipient thereof of the agreement of such Holder
provided in the next succeeding sentence. Each Holder, by his acceptance of any
Registrable Note, agrees that during any Delay Period, each Holder will
discontinue disposition of such Notes or Exchange Notes covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such Holder
or Participating Broker-Dealer, as the case may be.

Section 6.        Registration Expenses

All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers shall be borne by the Issuers, whether or not the
Exchange Offer Registration Statement or the Shelf Registration Statement is
filed or becomes effective or the Exchange Offer is consummated, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with FINRA in
connection with an underwritten offering and (B) fees and expenses of compliance
with state securities or Blue Sky laws (including, without limitation,
reasonable fees and disbursements of one counsel in connection with Blue Sky
qualifications of the Registrable Notes or Exchange Notes and determination of
the eligibility of the Registrable Notes or Exchange Notes for investment under
the laws of such jurisdictions (x) where the holders of Registrable Notes are
located, in the case of an Exchange Offer, or (y) as provided in Section 5(h)
hereof, in the case of Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing certificates for Registrable Notes or
Exchange Notes in a form eligible for deposit with The Depository Trust Company
and of printing prospectuses if the printing of prospectuses is requested by the
managing underwriter or underwriters, if any, or by the Holders of a majority in
aggregate principal amount of the Registrable Notes included in any Registration
Statement or in respect of Exchange Notes to be sold by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Issuers and reasonable fees and disbursements of one special counsel for all of
the sellers of Registrable Notes (exclusive of any counsel retained pursuant to
Section 7 hereof), (v) fees and disbursements of all independent certified
public accountants referred to in Section 5(m)(iii) hereof (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Issuers desire such insurance, (vii) fees and expenses of all
other Persons retained by any of the Issuers, (viii) internal expenses of the
Issuers (including, without limitation, all salaries and expenses of officers
and employees of any of the Issuers performing legal or accounting duties),
(ix) the expense of any audit, (x) the fees and expenses incurred in connection
with the listing of the securities to be registered on any securities exchange,
and the obtaining of a rating of the securities, in each case, if applicable,
and (xi) the expenses relating to printing, word processing and distributing all
Registration Statements, underwriting agreements, indentures and any other
documents necessary in order to comply with this Agreement. Notwithstanding the
foregoing or anything to the contrary, each Holder shall pay all underwriting
discounts and commissions of any underwriters with respect to any Registrable
Notes sold by or on behalf of it.

 

-18-



--------------------------------------------------------------------------------

Section 7.        Indemnification

(a) Each Issuer, jointly and severally, agrees to indemnify and hold harmless
each Holder of Registrable Notes and each Participating Broker-Dealer selling
Exchange Notes during the Applicable Period, each Person, if any, who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act, the agents, employees, officers and directors
of each Holder and each such Participating Broker-Dealer and the agents,
employees, officers and directors of any such controlling Person (each, a
“Participant”) from and against any and all losses, liabilities, claims, damages
and expenses whatsoever (including, but not limited to, reasonable attorneys’
fees and any and all reasonable expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all reasonable amounts paid in settlement of any
claim or litigation) (collectively, “Losses”) to which they or any of them may
become subject under the Securities Act, the Exchange Act or otherwise insofar
as such Losses (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement (or any amendment thereto) or Prospectus (as amended
or supplemented if the Company shall have furnished any amendments or
supplements thereto), any preliminary prospectus or any Free Writing Prospectus
used in violation of this Agreement or any issuer information filed or required
to be filed pursuant to Rule 433(d) under the Securities Act, or caused by,
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus, in the light of the circumstances under
which they were made, not misleading; provided that the foregoing indemnity
shall not be available to any Participant insofar as such Losses are caused by
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with information relating to such Participant
furnished to the Company in writing by or on behalf of such Participant
expressly for use therein.

(b) Each Participant agrees, severally and not jointly, to indemnify and hold
harmless each Issuer, each Person, if any, who controls any Issuer within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act, and each of their respective agents, employees, officers and directors and
the agents, employees, officers and directors of any such controlling Person
from and against any Losses to which they or any of them may become subject
under the Securities Act, the Exchange Act or otherwise insofar as such Losses
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement (or any amendment thereto) or Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) or any preliminary prospectus, or caused by, arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in the case of
the Prospectus, in the light of the circumstances under which they were made,
not misleading, in each case to the extent, but only to the extent, that any
such Loss arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information relating to such Participant furnished in writing to
the Company by or on behalf of such Participant expressly for use therein.

(c) Promptly after receipt by an indemnified party under subsection 7(a) or 7(b)
above of notice of the commencement of any action, suit or proceeding
(collectively, an “action”), such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party under such subsection,
notify each party against whom indemnification is to be sought in writing of the

 

-19-



--------------------------------------------------------------------------------

commencement of such action (but the failure so to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have
under this Section 7 except to the extent that it has been prejudiced in any
material respect by such failure or from any liability which it otherwise may
have). In case any such action is brought against any indemnified party, and it
notifies an indemnifying party of the commencement of such action, the
indemnifying party will be entitled to participate in such action, and to the
extent it may elect by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense of such action with counsel reasonably satisfactory to such
indemnified party. Notwithstanding the foregoing, the indemnified party or
parties shall have the right to employ its or their own counsel in any such
action, but the fees and expenses of such counsel shall be at the expense of
such indemnified party or parties unless (i) the employment of such counsel
shall have been authorized in writing by the indemnifying parties in connection
with the defense of such action, (ii) the indemnifying parties shall not have
employed counsel to take charge of the defense of such action within a
reasonable time after notice of commencement of the action, or (iii) the
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties; provided, however, that the indemnifying party will not be liable for
the fees and expenses of more than one counsel (together with appropriate local
counsel) designated by the indemnified party or parties at any time for all
indemnified parties in connection with any one action or separate but similar or
related actions arising out of the same general allegations or circumstances. An
indemnifying party shall not be liable for any settlement of any claim or action
effected without its written consent, which consent may not be unreasonably
withheld. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement (x) includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(y) does not include any statement as to or any admission of fault or a failure
to act by or on behalf of any indemnified party.

(d) In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 7 is for any reason held to be
unavailable from the indemnifying party, or is insufficient to hold harmless a
party indemnified under this Section 7, each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of such
aggregate Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by each indemnifying party, on the one hand, and each
indemnified party, on the other hand, from the sale of the Notes to the Initial
Purchasers or the resale of the Registrable Notes by such Holder, as applicable,
or (ii) if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to above but also the relative fault of each indemnified party, on the one hand,
and each indemnifying party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the
Issuers, on the one hand, and each Participant, on the other hand, shall be
deemed to be in the same proportion as (x) the total proceeds from the sale of
the Notes to the Initial Purchasers (net of discounts and commissions but before
deducting expenses) received by the Issuers are to (y) the total net profit
received by such Participant in connection with the sale of the Registrable
Notes. The relative fault of the parties shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by

 

-20-



--------------------------------------------------------------------------------

the Issuers or such Participant and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omission.

(e) The parties agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to above. Notwithstanding the provisions of this
Section 7, (i) in no case shall any Participant be required to contribute any
amount in excess of the amount by which the net profit received by such
Participant in connection with the sale of the Registrable Notes exceeds the
amount of any damages that such Participant has otherwise been required to pay
by reason of any untrue or alleged untrue statement or omission or alleged
omission and (ii) no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 7, each Person, if any, who
controls any Participant within the meaning of Section 15 of the Securities Act
or Section 20(a) of the Exchange Act and each director, officer, employee and
agent of such Participant shall have the same rights to contribution as such
Participant, and each Person, if any, who controls any Issuer within the meaning
of Section 15 of the Securities Act or Section 20(a) of the Exchange Act and
each director, officer, employee and agent of such Issuer or Person who controls
such Issuer shall have the same rights to contribution as such Issuer. Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made against another party or parties under this Section 7, notify such
party or parties from whom contribution may be sought, but the omission to so
notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 7 or otherwise, except to the extent that it has been prejudiced in any
material respect by such failure; provided, however, that no additional notice
shall be required with respect to any action for which notice has been given
under this Section 7 for purposes of indemnification. Anything in this section
to the contrary notwithstanding, no party shall be liable for contribution with
respect to any action or claim settled without its written consent; provided,
however, that such written consent was not unreasonably withheld.

Section 8.        Rules 144 and 144A

The Company covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the Commission thereunder in a timely manner in accordance with the
requirements of the Securities Act and the Exchange Act and, if at any time the
Company is not required to file such reports, it will, upon the request of any
Holder or beneficial owner of Registrable Notes, make available such information
necessary to permit sales pursuant to Rule 144A under the Securities Act, in
each case for so long as any Registrable Notes remain outstanding. The Issuers
further covenant for so long as any Registrable Notes remain outstanding that
they will take such further action as any Holder of Registrable Notes may
reasonably request from time to time to enable such Holder to sell Registrable
Notes without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 and Rule 144A under the Securities Act, as
such Rules may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the Commission.

 

-21-



--------------------------------------------------------------------------------

Section 9.        Underwritten Registrations

If any of the Registrable Notes covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the investment banker or investment
bankers and manager or managers that will manage the offering will be selected
by the Holders of a majority in aggregate principal amount of such Registrable
Notes included in such offering and shall be reasonably acceptable to the
Company.

No Holder of Registrable Notes may participate in any underwritten registration
hereunder if such Holder does not (a) agree to sell such Holder’s Registrable
Notes on the basis provided in any underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements and (b) complete and
execute all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

Section 10.        Miscellaneous

(a) No Inconsistent Agreements. The Issuers have not entered, as of the date
hereof, and shall not enter, after the date of this Agreement, into any
agreement with respect to any of their securities that is inconsistent with the
rights granted to the Holders of Registrable Notes in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not conflict with and are not inconsistent with, in any
material respect, the rights granted to the holders of any of the Issuers’ other
issued and outstanding securities under any such agreements. The Issuers have
not entered and will not enter into any agreement with respect to any of their
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.

(b) Adjustments Affecting Registrable Notes. The Issuers shall not, directly or
indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders of Registrable Notes to
include such Registrable Notes in a registration undertaken pursuant to this
Agreement.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given except pursuant to a written agreement duly
signed and delivered by (I) the Issuers and (II) (A) the Holders of not less
than a majority in aggregate principal amount of the then outstanding
Registrable Notes and (B) in circumstances that would adversely affect the
Participating Broker-Dealers, the Participating Broker-Dealers holding not less
than a majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented except pursuant to a
written agreement duly signed and delivered by each Holder and each
Participating Broker-Dealer (including any Person who was a Holder or
Participating Broker-Dealer of Registrable Notes or Exchange Notes, as the case
may be, disposed of pursuant to any Registration Statement) adversely affected
by any such amendment, modification, supplement or waiver. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders of Registrable
Notes whose securities are being sold pursuant to a Registration Statement and
that does not directly or indirectly affect, impair, limit or compromise the
rights of other Holders of Registrable Notes may be given by Holders of at least
a majority in aggregate principal amount of the Registrable Notes being sold
pursuant to such Registration Statement.

 

-22-



--------------------------------------------------------------------------------

(d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:

(i) if to a Holder of the Registrable Notes or any Participating Broker-Dealer,
at the most current address of such Holder or Participating Broker-Dealer, as
the case may be, set forth on the records of the registrar under the Indenture.

(ii) if to the Issuers, at the address as follows:

Meritage Homes Corporation

17851 N. 85th Street

Suite 300

Scottsdale, Arizona 85255

Telephone: (480) 515-8100

Fax: (480) 998-9162

Attention: Larry W. Seay

With a copy to:

Snell & Wilmer L.L.P.

One Arizona Center

400 E. Van Buren Street

Phoenix, Arizona 85004-2223

Telephone: (602) 382-6000

Fax: (602) 382-6070

Attention: Jeffrey Beck, Esq.

(iii) if to the Initial Purchasers, at the address as follows:

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Fax: (212) 816-7912

Attention: General Counsel

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Fax: (212) 797-4877

Attention: Leveraged Debt Capital Markets, Second Floor

with a copy to the attention of the General Counsel, 36th Floor

(Fax: 212 797-4561)

 

-23-



--------------------------------------------------------------------------------

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Fax: (646) 534-6397

Attention: Assistant General Counsel

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Fax: (212) 843-0654

Attention: Ryan A. McDonald

With a copy to:

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Telephone: (212) 701-3000

Fax: (212) 269-5420

Attention: Daniel J. Zubkoff, Esq.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by the recipient’s telecopier machine, if telecopied; and on the next Business
Day, if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.

(e) Guarantors. So long as any Registrable Notes remain outstanding, the Issuers
shall cause each Person that becomes a guarantor of the Notes under the
Indenture to execute and deliver a counterpart to this Agreement which subjects
such Person to the provisions of this Agreement as a Guarantor. Each of the
Guarantors agrees to join the Company in all of its undertakings hereunder to
effect the Exchange Offer for the Exchange Notes and the filing of any Shelf
Registration Statement required hereunder.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties hereto, the
Holders and the Participating Broker-Dealers; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign holds
Registrable Notes.

(g) Counterparts. This Agreement may be executed by facsimile or PDF and in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so

 

-24-



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING
TO OR ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS MADE
AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.

(k) Securities Held by the Company or Its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Notes is required
hereunder, Registrable Notes held by the Company or any of its affiliates (as
such term is defined in Rule 405 under the Securities Act) shall not be counted
in determining whether such consent or approval was given by the Holders of such
required percentage.

(l) Third-Party Beneficiaries. Holders and beneficial owners of Registrable
Notes and Participating Broker-Dealers are intended third-party beneficiaries of
this Agreement, and this Agreement may be enforced by such Persons. No other
Person is intended to be, or shall be construed as, a third-party beneficiary of
this Agreement.

(m) Attorneys’ Fees. As between the parties to this Agreement, in any action or
proceeding brought to enforce any provision of this Agreement, or where any
provision hereof is validly asserted as a defense, the successful party shall be
entitled to recover reasonable attorneys’ fees actually incurred in addition to
its costs and expenses and any other available remedy.

(n) Entire Agreement. This Agreement, together with the Purchase Agreement and
the Indenture, is intended by the parties as a final and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein and any and all prior oral or written
agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MERITAGE HOMES CORPORATION By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant Secretary MERITAGE PASEO CROSSING, LLC By:   Meritage
Homes of Arizona, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE PASEO CONSTRUCTION, LLC By:  
Meritage Homes Construction, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF ARIZONA, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary

 

S-1



--------------------------------------------------------------------------------

MERITAGE HOMES CONSTRUCTION, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF TEXAS HOLDING, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF CALIFORNIA, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF TEXAS JOINT VENTURE
HOLDING COMPANY, LLC By:   Meritage Homes of Texas, LLC Its:   Sole Member By:  
Meritage Homes of Texas Holding, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary

 

S-2



--------------------------------------------------------------------------------

MERITAGE HOLDINGS, L.L.C. By:   Meritage Homes of Texas Holding, Inc. Its:  
Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF NEVADA, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MTH-CAVALIER, LLC By:   Meritage Homes
Construction, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MTH GOLF, LLC By:   Meritage Homes
Construction, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary

 

S-3



--------------------------------------------------------------------------------

MERITAGE HOMES OF COLORADO, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF FLORIDA, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary CALIFORNIA URBAN HOMES, LLC By:   Meritage
Homes of California, Inc. Its:   Sole Member and Manager By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF TEXAS, LLC By:   Meritage
Homes of Texas Holding, Inc. Its:   Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OPERATING COMPANY, LLC By:  
Meritage Holdings, L.L.C. Its:   Manager By:   Meritage Homes of Texas Holding,
Inc. Its:   Sole Member

 

S-4



--------------------------------------------------------------------------------

By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary WW PROJECT SELLER, LLC By:   Meritage Paseo
Crossing. LLC Its:   Sole Member By:   Meritage Homes of Arizona, Inc. Its:  
Sole Member By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF THE CAROLINAS, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary CAREFREE TITLE AGENCY, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary

 

S-5



--------------------------------------------------------------------------------

M&M FORT MYERS HOLDINGS, LLC By:   Meritage Paseo Crossing, LLC Its:   Sole
Member and Manager By:   Meritage Homes of Arizona, Inc. Its:   Sole Member By:
 

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF FLORIDA REALTY LLC By:  
Meritage Homes of Florida, Inc. Its:   Sole Member and Manager By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary MERITAGE HOMES OF TENNESSEE, INC. By:  

   /s/ Larry W. Seay

  Name:   Larry W. Seay   Title:   Executive Vice President, Chief     Financial
Officer and Assistant     Secretary

 

S-6



--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.         By:  

 /s/ Matthew Burke

  Name:   Matthew Burke   Title:   Director

 

S-7



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC. By:  

 /s/ Stephen P. Cunningham

  Name:   Stephen P. Cunningham   Title:   Managing Director By:  

 /s/ Stephen R. Lapidus

  Name:   Stephen R. Lapidus   Title:   Director

 

S-8



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC By:  

 /s/ Kenneth A. Lang

  Name:   Kenneth A. Lang   Title:   Managing Director

 

S-9



--------------------------------------------------------------------------------

MERRILL LYNCH, PIERCE, FENNER & SMITH

                               INCORPORATED

By:  

 /s/ Daniel J. Kelly

  Name:   Daniel J. Kelly   Title:   Managing Director

 

S-10



--------------------------------------------------------------------------------

Schedule A

Guarantors

 

1. Meritage Paseo Crossing, LLC

 

2. Meritage Paseo Construction, LLC

 

3. Meritage Homes of Arizona, Inc.

 

4. Meritage Homes Construction, Inc.

 

5. Meritage Homes of Texas Holding, Inc.

 

6. Meritage Homes of California, Inc.

 

7. Meritage Homes of Texas Joint Venture Holding Company, LLC

 

8. Meritage Holdings, L.L.C.

 

9. Meritage Homes of Nevada, Inc.

 

10. MTH-Cavalier, LLC

 

11. MTH Golf, LLC

 

12. Meritage Homes of Colorado, Inc.

 

13. Meritage Homes of Florida, Inc.

 

14. California Urban Homes, LLC

 

15. Meritage Homes of Texas, LLC

 

16. Meritage Homes Operating Company, LLC

 

17. WW Project Seller, LLC

 

18. Meritage Homes of the Carolinas, Inc.

 

19. Carefree Title Agency, Inc.

 

20. M&M Fort Myers Holdings, LLC

 

21. Meritage Homes of Florida Realty LLC

 

22. Meritage Homes of Tennessee, Inc.